Citation Nr: 1129427	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from April 1981 to April 1985.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The case was originally before the Board on appeal from a February 2002 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In April 2003, the Board undertook development under authority then in effect.  In December 2003, the case was remanded for such development.  In a decision issued in April 2006, the Board denied the Veteran's claim of service connection for multiple sclerosis.  The Veteran appealed that decision to the Court.  In October 2006, the Court issued an order vacating the April 2006 Board decision and remanding the matter for readjudication consistent with the instructions outlined in a September 2006 Joint Motion by the parties (2006 Joint Motion).  In March 2007, October 2007, and May 2008 the Board remanded the case for further development.  In a decision issued in December 2008, the Board denied the Veteran's claim of service connection for multiple sclerosis.  The Veteran appealed that decision to the Court.  In February 2010, the Court issued an order vacating the December 2008 Board decision and remanding the matter for readjudication consistent with the instructions outlined in a February 2010 Joint Motion by the parties (Joint Motion).  In September 2010, the Board remanded the case for further development.


FINDING OF FACT

Multiple sclerosis was not manifested in service or within seven years following the veteran's discharge from active duty, and the preponderance of the evidence is against a finding of a nexus between his multiple sclerosis and his military service.




CONCLUSION OF LAW

Service connection for multiple sclerosis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that via August 2002 and May 2004 letters, the Veteran was informed of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The May 2004 letter informed the Veteran that he should submit any medical evidence pertinent to his claim.  The Veteran received notice regarding ratings of service connected disabilities and effective dates of awards in a March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See July 2007 SSOC.  The pleadings on behalf of the Veteran reflect that he and his attorney are well aware of what is needed to substantiate this claim.  They have not alleged that notice is less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private examination reports and treatment records.  The RO has attempted to obtain VA medical records dated prior to January 1996 from facilities in Des Moines, Iowa, Knoxville, Iowa, Iowa City, Iowa, Omaha, Nebraska, Grand Island, Nebraska, and Lincoln, Nebraska; the aforementioned VA facilities have indicated that they have no such records.  In this regard, the Board notes that in a statement received in October 2001 the Veteran did not indicate that he had received VA treatment prior to 1996.  The Veteran indicated that prior to the initial VA treatment he had seen private providers for related complaints.  In a May 2004 letter he was asked to identify such treatment providers and provide releases for their records.  In October 2004 he provided treatment records from Kaiser Permanente dated from April 1992 to June 1994.  In August 2005 and again in November 2010 the Veteran provided a July 2005 medical opinion with an August 2005 addendum prepared by P. Narayanaswami, M.D., of the Hastings Neurology Clinic.

In December 2010 the Veteran also advised VA that he saw a Dr. Mirza one time in 1995; that he contacted Dr. Mirza, currently practicing medicine in Arizona (apparently using identifying information provided by the Board in its September 2010 remand); that the doctor stated that he did not have any records at his new practice; and that all records from that care would be found at Mary Lanning Memorial Hospital.  In December 2010 the Veteran provided treatment records from Mary Lanning Memorial Hospital in Hastings, Nebraska.  These records included VA treatment records already in the claims folders and two X-ray reports dated in 2001 and 2002.  

After the Board ascertained and provided the current address for records of Z. Wszolek, M.D., the Veteran signed an authorization for his consultation with Dr. Wszolek in July 1995.  This record was received by VA in November 2010.  In November 2010 the Board obtained a response from the medical records department at Good Samaritan Hospital in Kearney, Nebraska, which reported that they did not have the requested records (for the 1999 time frame). 

The Veteran has undergone VA and private examinations, and medical opinions that address the Veteran's contentions (and the medical questions raised by those contentions0 have been secured.  A VA medical examination in November 2001 and a VA medical opinion in April 2007 addressed the origin of the Veteran's multiple sclerosis symptoms.  The Board finds that taken together the examination and opinion are adequate for adjudication purposes.  The 2001 physician interviewed the Veteran and performed a physical examination and provided an explanation of his conclusions with reference to medical treatises.  The 2007 consulting physician specifically noted that he had reviewed the claims folders, noted evidence in the record (i.e. a 2001 MRI which diagnosed multiple sclerosis), and provided rationale for his conclusion, with citations to medical treatises.  

Another VA medical opinion in December 2010 addressed the Veteran's contention he had a skin disorder which was a symptom of multiple sclerosis manifested within 7 years following his discharge from active duty.  In April 2011 the Veteran asserted that the December 2010 medical opinion was inadequate because it did not include a physical examination and because the examiner "failed to account for the abundance of lay statements within Veteran's claims file."  However, the Board finds that the medical the 2010 medical opinion is adequate for adjudication purposes.  The 2010 neurologist specifically noted that he had reviewed the "entire chart", which obviously included the Veteran's lay statements; he specifically noted evidence in the record (i.e. a 1998 dermatologic evaluation); and he provided rationale for his conclusion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination/medical opinion that is adequate for rating purposes). 

The Veteran has not identified any further pertinent evidence that remains outstanding.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.


Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, during in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a veteran had active service continuously for 90 days or more during a period of war or during peacetime service after December 31, l946, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. (Under 38 C.F.R. § 4.124a, Diagnostic Code 8018, the minimum rating for multiple sclerosis is 30 percent.)

Factual Background and Legal Analysis

The Veteran's STRs do not show any complaints, diagnosis, or treatment for multiple sclerosis.  Neurologic, musculoskeletal, and extremity evaluations were normal on his March 1985 service separation examination.

The earliest post-service medical evidence, which is within the 7 year presumptive period, is the Kaiser Permanente records dated from April 1992 to June 1994.  They do not show complaints of torticollis (AKA cervical dystonia or involuntary head turning) or titubation (tremors).  They do show that in January 1993 the Veteran complained of a 6 month history of skin problems manifested by initial itching, then a lesion that crusted over, mostly involving the scalp, neck, arms, and hands, but also occasionally involving the trunk and flanks.  The dermatologist found the symptoms were most consistent with nummular eczematous dermatitis and he was "not aware of any known cause for it."  A June 1994 record notes that the Veteran had been hit in a bar and had an injury to the jaw assessed as a jaw bruise.

The Veteran was afforded a July 1995 private neurological consultation by Dr. Wszolek, a neurologist at the University of Nebraska Medical Center.  He was referred to Dr. Wszolek by his private neurologist, Dr. Mirza.  Dr. Wszolek noted that Dr. Mirza had diagnosed the Veteran with torticollis in May 1995.  The Veteran "report[ed] that he had been having involuntary head turning towards the right for about two years" or since approximately July 1993.  A head tremor was also noted.  Dr. Wszolek noted that the referring letter from Dr. Mirza (which is unavailable) noted a remote history of neck trauma, but the Veteran denied a history of neck trauma when asked by Dr. Wszolek.  The Veteran's mother was also present during the consultation and denied any movement disorders in her family.  During the assessment, the Veteran indicated that he had chiropractic manipulations for torticollis in November 1994.  Dr. Wszolek assessed spasmodic torticollis and recommended a diagnostic and therapeutic approach.  The Veteran was concerned regarding the financial aspect of the diagnostic testing and treatment, and Dr. Wszolek recommended that he apply for VA benefits.

VA treatment records beginning in January 1996 reflect complaints of, and treatment for, torticollis.  The Veteran indicated in January 1996 that he had complaints of "shortening of neck muscles last 2 years.  Has been to Dr. in Hastings and Omaha."  In February 1996 it was noted that the Veteran had torticollis approximately 3 years.  VA treatment records dated in April 1998 indicate that the Veteran gave a history of having a gradual onset of torticollis eight years prior, after being injured in a bar fight.  The assessment was torticollis.  An October 1998 record shows that the Veteran had taken up the hobby of sky-diving, and was going on his first jump that weekend.  Subsequent VA records, including a July 1999 record, reflect continued treatment for tremors.  An April 1998 record notes "[p]atient gives a history of gradual onset of torticollis (diagnosed by Grand Island VA neurologist) eight years ago."  Another April 1998 VA record notes that the Veteran reported that his neck was injured in a fight 8 years ago and a few weeks afterwards he developed torticollis.  In a May 1998 record it is noted that the Veteran reported he had problems since a bar fight in the 1990s when he was hit with an uppercut.  He also reported being dropped on his head as a child.  A November 2001 VA treatment record also noted that the Veteran reported that "his symptoms started around 1990."
An October 2001 private medical report reflects that the Veteran was seen for increasing problems with neck pain, tremors, and shaking of the head.  He indicated that he was having these problems around 1990 when he lived in California.  The examiner noted that the Veteran had been evaluated for multiple sclerosis and that MRI had shown findings consistent with that disability.

On VA neurological examination in November 2001, the Veteran stated that he had multiple sclerosis that was diagnosed in July 1999, but indicated that his symptoms began around 1990.  He indicated that he had shaking-type tremors involving the head and neck, but they were quite mild and he thought that these were much better now that he had been on medication.  Physical examination revealed mild shaking type tremors involving the head and neck.  The diagnosis was multiple sclerosis.  

The examiner reported that he "did do an extensive search in medical literature concerning multiple sclerosis and its etiologies."  He noted that Harrison's Principles of Internal Medicine mentioned an environmental exposure, but was unsure what that meant.  The Veteran reported that a neurologist that he saw at the Iowa City Medical Center some years ago did mention an exposure to lead-based paints and chemicals could somehow be related to the onset of multiple sclerosis.  The examiner reviewed other textbooks but found no other mention of any other environmental exposure for multiple sclerosis.  The physician stated it was "unknown" whether the Veteran's multiple sclerosis was caused by environmental exposure in service. 

In a January 2002 addendum, the November 2001 examiner commented as follows:  

I was able to obtain three volumes of this veteran's VA files but I could not get any information prior to 1999 in any of these.  I did review all three quite extensively and actually reviewed all three of them twice but could not find any notations prior to that time frame.  A neurology visit dated 1999 does state that the veteran had tremors, in the form of titubation, dating back nine years.  I also noted a similar comment in his other VA files, but I could not find any specific Grand Island VA medical center examinations dating back to the 1990 time frame.  A Psychiatry visit did state torticollis in the discharge summary, but that was quite recent.  One notation also noted that the veteran has had these tremors since 1990 and that there was a family history for a finger tremor in the mother.  The veteran has also had a history of alcohol dependence in the past and has undergone detoxification.  In summary, it would appear more likely that this veteran has had tremors since 1990.  His recent MRIs have shown findings consistent with multiple sclerosis on these scans.  It is unknown exactly when his symptomatology began, but all records are pointing to the 1990 time frame when tremors were noted, but there is no specific documentation that I could find dating back that far or if he had any symptoms that were documented.  I feel that it is more likely than not that some of these symptoms may have been occurring in the 1990 time frame, which could have been the first signs indicative of this veteran's multiple sclerosis.  The reasons and bases for this are some medical records documentation stating that his symptomatology went back as far as 1990.  An MRI in 1998 did show multiple periventricular deep white water matter changes which could be atherosclerotic vascular disease versus demyelinating disease and with this veteran's symptomatology, this would most likely lead to a diagnosis of multiple sclerosis.  The veteran has had other MRI's in the past.

In a May 2002 letter a VA physician indicated that the Veteran had progressive multiple sclerosis.  The physician had been seeing the veteran for 3 1/2 years.

A March 2005 private examination report indicates that the Veteran had some spasms and increased deep tendon reflexes of the lower and upper extremities.  The assessment was multiple sclerosis.  The examiner stated:

It is my medical opinion that there may be a 51 percent chance that the current disability is related to his illness and may have been acquired during the service as he was discharged in 1985.  His symptoms started in 1990.  7 to 10 years is usually the running period for development of multiple sclerosis.

In July 2005 the veteran underwent a private neurological examination by Dr. Narayanaswami.  The assessment noted that the Veteran's MRI was suggestive of multiple sclerosis.  Dr. Narayanaswami concluded "from his description it appears that the first problems started somewhere in 1998 with tremor."  

In an August 2005 addendum to the July 2005 examination report, prepared at the Veteran's request, Dr. Narayanaswami stated as follows:  

From review of his VAMC records, it appears that in 1998 when he first sought neurological consultation at the VA Medical Center in Iowa on 4/20/1998, there is a documentation that the patient gave a history of gradual onset of torticollis that was diagnosed by a Grand Island VA neurologist eight years ago at that time.  Subsequently two notes on 11/16/2001 and January 22, 2002, in the VAMC records both corroborate that the veteran states that his symptoms started in 1990 and that the outpatient note on 4/20/98 received from the VAMC Iowa City stated that the veteran was diagnosed with torticollis eight years prior to that time frame.

From this note, it appears that his torticollis/tremors started some time in 1990.  The addendum is being sent at the request of the patient.

An April 2007 VA medical opinion was provided by an internist who noted that there was no neurologist available.  At that time, the Veteran reported "uncontrolled shaking of the head and torticollis of the neck in 10/1990" and that he "tolerated these problems but they became so bad that in 1996 he sought a neurologist.  The physician noted that "it is possible that the torticollis was the initial signs of MS [multiple sclerosis]" and supported his finding with a citation to an article in the Journal of Neurology.  Cervical dystonia as first manifestation of multiple sclerosis, Rüegg, Stephan J. et al.,  Journal of Neurology, Vol. 251, Issue 11, 1408-10 (Nov. 2004).  He also cited several medical articles that supported the proposition that titubation is an early sign of MS.  See, for example, Oscillopsia Without Nystagmus Caused by Head Titubation in a Patient with Multiple Sclerosis, Proudlock, Frank A. et al., Journal of Neuro-Ophthalmology, Vol. 22(2), 88-91 (June 2002).  The physician concluded that "[t]hey are felt to have begun in October 1990."

In December 2010 another VA medical opinion was prepared which addressed whether a skin disorder was an initial manifestation of MS.  The Veteran provided copies of several medical articles and contended that they supported his assertions.  Itch: scratching more than the surface, R. Twycross et al., Q J Med., Vol. 96, p. 8 (2003) ("Paroxysmal pruritic has been reported in multiple sclerosis.").  The December 2010 neurologist noted that the January 1993 treatment record described a nummular eczema in a distribution "not what would have been seen in MS."  The neurologist concluded that "after reviewing the entire chart, I do not find anything to support the diagnosis of pruritis secondary to multiple sclerosis."  He explained that "there is no etiology for the rash that he had and apparently does not have and that it does not fit with the normal examination."  He supported his findings by noting that if the rash had a neurologic etiology, "the nerve that supplies the skin would have been impacted so there would have been a dropping out of reflexes or significant change in appearance."  He noted that treatment records from 2007 to 2010 showed no rash complaints and that neurological examinations found no loss of sensation.
The Veteran's VA treatment records show that his symptoms have improved with Botox treatments. 

It is neither alleged, nor shown by the record, that multiple sclerosis was manifested in service.  Accordingly, service connection for such chronic disease on the basis that it became manifest in service is not warranted.

The Veteran's first theory of entitlement to service connection for multiple sclerosis is one of presumptive service connection.  He contends, in essence, that torticollis (which has been recognized as an early symptom in this case) was manifested in 1990 (within the 7 year presumptive period after his 1985 discharge from service), warranting service connection under 38 U.S.C.A. § 1112(a)(4); 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the statements of the Veteran.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In this regard, the Veteran is competent to describe symptoms that he can observe, like a tremor or the involuntary turning of his head.

However, the Board finds that the Veteran's statements with respect to the date he first manifested symptoms of MS are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, bad character, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

First, the Veteran's accounts that his MS symptoms were manifested within 7 years of his separation, or at any time prior to April 9, 1992, are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This is so because if the Veteran's symptoms are found to have manifested to a compensable degree prior to April 9, 1992 (the end of the presumptive seven-year period), then VA compensation for MS would be warranted.  Thus, it is in his own interest to argue that his symptoms began prior to April 1992.

Second, the Veteran's statements are not credible because his statements regarding the length of time he has had symptoms of MS are inconsistent.  Prior to filing his claim for VA benefits for MS in July 1998, when the Veteran's reports to his physicians were the least self-serving (as no claim for financial gain was being processed or, presumably, considered), the Veteran reported that his symptoms began more than 7 years after service.  In the earliest record in the claims files wherein he addresses the start of his symptoms, the July 1995 private consultation with Dr. Wszolek, he reports that he had a 2 year history of torticollis.  In other words, his symptoms began in approximately July 1993, well after the 7 year presumptive period ended in April 1992.  In two VA treatment records in 1996, again developed prior to the time he filed his MS claim in 1998, he reported a 2 year history (indicating symptoms began in January 1994) and a three year history of neck problems/torticollis (indicating symptoms began in February 1993).

It was not until 1998, the year the Veteran filed his claim for VA benefits for MS, that he began to report that his symptoms started in 1990.  See April 1998 VA treatment records, November 2001 VA medical opinion.

Third, the Veteran finds the Veteran's statements are not credible because he was noted in an April 1998 VA inpatient treatment summary to be a "poor historian" by one of his treatment providers.  This is also evidenced by the fact that contemporaneous medical records do not agree with the Veteran's recollections. For example, the Veteran reported in an April 1998 VA treatment record that his symptoms started 8 years ago (in 1990) "after a bar fight."  In fact, according to his Kaiser records, he was involved in a bar fight in 1994.  More contemporaneous records, by the very fact that they are closer in time to the alleged event, have greater probative value than later recollections of remote events.

Given that the Veteran's report that his MS symptoms began in 1990, or at any time prior to April 9, 1992, is self-serving; given that his statements regarding when he first noticed symptoms of MS are inconsistent; given that his recollections are contradicted by contemporaneous medical records; and given the fact that the Veteran has been labeled by at least one medical professional as a "poor historian", the Board finds his assertions with respect to the start date of his MS symptoms are not credible.

While there are various medical opinions that note that torticollis as an early symptom of multiple sclerosis was manifested in 1990 (and within the presumptive period for that disease), those opinions are all clearly based on the Veteran's own statements.  The Court has held that such opinions, which are based on an inaccurate history provided by the Veteran, cannot have any significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (The Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).

Significantly, the November 2001 VA examiner who reviewed the file in detail specifically noted that there were no documented symptoms going back that far [i.e., to 1990].  Likewise, the July 2005 private physician who reviewed the records found that his symptoms started in 1998.  While she changed her conclusions the following month at the Veteran's request, stating that the symptoms started in 1990, the evidence she listed to support her findings are the same records, noted above, which the Board has found inconsistent and therefore lacking in probative value.  Similarly, the April 2007 VA medical opinion which concluded that the Veteran's MS symptoms began in October 1990 was based on the Veteran's report.

The physicians' opinions of record indicating that the Veteran's multiple sclerosis was manifested within the 7 year postservice presumptive period and/or is service related have little probative value, as they are based on a history provided by the Veteran that is unsubstantiated by either service medical records or by the VA and private treatment records that have been associated with the claims file.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In summary the record does not show that multiple sclerosis (to include torticollis as a symptom of multiple sclerosis) was manifested in service or in the first 7 years following the veteran's service discharge.  As the disease was not manifested in the postservice presumptive period, service connection on a presumptive basis is not warranted.  The medical opinions finding the Veteran's multiple sclerosis symptomatology began within the presumptive period are all premised on the Veteran's statements that his symptoms began manifest in the 7 year postservice presumptive period (an inaccurate factual premise).  No provider who has opined that symptoms of the Veterans multiple sclerosis were manifested during the presumptive period has acknowledged the Veteran's inconsistencies in the history he has provided over time, or provided any explanation why the Veteran's later (and self-serving) accounts should be considered more accurate than his earlier accounts. 

It is also noted that while the Veteran has more recently contended multiple sclerosis symptomatology, a rash, was manifested to a compensable degree within the presumptive period.  The medical evidence on this question is clear that there is no relationship between multiple sclerosis and the rash he experienced in the early 1990s.  [The Board notes incidentally that the Veteran's January 1993 contemporaneous history of "six months" of skin rash does not place that rash within the presumptive period in this case, which ended in April 1992.]  Consequently, the preponderance of the evidence is against a finding that the Veteran's multiple sclerosis may be presumed to be related to his military service.

Likewise, the preponderance of the evidence is against a finding that the Veteran's MS is otherwise related to his military service.  The Veteran second theory of entitlement is that environmental exposures in service caused his MS.  However, the November 2001 medical opinion is the only competent evidence on this point and concludes that an extensive search of the medical literature revealed no such relationship.  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

In this case, the VA examiner clearly indicated that current medical knowledge does not have an answer to the question of the impact of environmental factors in the development of MS.  As a result, the 2001 opinion does not signal the need for additional information, but rather that any medical statement attempting to link the Veteran's MS to her environmental factors in service would be the result of pure speculation as such a relationship cannot be determined from current medical knowledge.  There are no other competent opinions of record in this matter.  To the extent that the Veteran contends otherwise, his statements are not competent evidence and cannot be accepted as such by the Board.  The evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of MS, an exceedingly complicated medical disorder.  Accordingly, the Veteran's claim fails on this basis as well.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A preponderance of the evidence is against the Veteran's claim; consequently, the benefit of the doctrine rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


